Citation Nr: 0910469	
Decision Date: 03/20/09    Archive Date: 03/26/09	

DOCKET NO.  06-13 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a chronic skin disease, to include as 
secondary to herbicide exposure, and if so, whether the claim 
may be allowed.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to 
January 1970.  He served in Vietnam from September 1968 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
VARO in Waco, Texas, that confirmed and continued a May 1994 
denial of entitlement to service connection for a chronic 
skin disorder secondary to Agent Orange exposure.  


FINDINGS OF FACT

1.  By unappealed rating decision in May 1994, service 
connection for a chronic skin disorder secondary to herbicide 
exposure was denied.  

2.  Received in September 2005 was the Veteran's application 
to reopen a claim for service connection for a skin disorder.  

3.  The evidence received since the May 1994 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for a chronic 
skin disorder, to include as due to herbicide exposure.  






CONCLUSIONS OF LAW

1.  The May 1994 rating decision denying service connection 
for a chronic skin disorder secondary to Agent Orange 
exposure is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.1103 (2008).  

2.  The evidence added to the record since the May 1994 
rating decision is new and material, and the claim for 
entitlement to service connection for a chronic skin disorder 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulation

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  The VCAA applies to the instant claim.  

In this case, the Board finds that VA has essentially 
satisfied the duties to notify and assist, as required by the 
VCAA.  Inasmuch as the determination below constitutes a full 
grant of that portion of the claim being addressed, there is 
no reason to address the VCAA and its duties to notify and 
assist in this matter.  The claim is further addressed in a 
Remand appended to the decision below.  






Factual Background, Legal Criteria and Analysis

The Veteran and his representative essentially maintain that 
he has a chronic skin disorder attributable to his 
experiences in service, particularly to his exposure to Agent 
Orange while serving in Vietnam from 1968 to 1969.  

In a May 1994 rating decision, the RO denied service 
connection for a chronic skin disorder claimed as secondary 
to Agent Orange exposure.  The Veteran did not timely appeal 
that determination.  That decision therefore became final.  
See 38 U.S.C.A. § 7105.  

In September 2005, the Veteran filed to reopen his claim.  

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is present or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The evidence that must be considered in 
determining whether there is a basis for reopening a claim is 
that evidence added to the record since the last disposition 
in which the claim was finally disallowed.  See Evan's v. 
Brown, 9 Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, such as in this 
claim, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating a claim.  38 C.F.R. 
§ 3.156(a).  

With these considerations, the Board must now review all of 
the evidence which has been submitted or otherwise has been 
associated with the claims file since the May 1994 rating 
decision.  In that decision, the RO determined that there was 
no 

evidence of a chronic skin disorder secondary to herbicide 
exposure in service or within the first year following 
service discharge.  

Since receipt of the reopened claim in 2005, the evidence of 
record includes medical reports indicating a history of 
chronic acne.  At the time of a VA dermatology outpatient 
visit in August 2004, the Veteran indicated that while he had 
acne as a teenager, it did not become very severe until his 
return home from Vietnam.  He reported he had tried various 
medications over the years, but had continued to have active 
lesions.  Also, the record includes testimony by the Veteran 
at a personal hearing with the Undersigned in October 2008.  
At that time the Veteran testified that he had had skin 
problems ever since service.  The Board is aware that in 
determining what evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).  

The Board finds that the additional evidence is new, in that 
it was not part of the record before the RO issued its final 
1994 rating decision.  The evidence is new and material to 
the issue at hand, relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  New and material 
evidence having been submitted, the claim is reopened.  


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a chronic skin 
disease, to include as secondary to Agent Orange exposure, is 
reopened.  The appeal is granted to this extent only.  









REMAND

At the time of an Agent Orange examination in May 2006, the 
examiner stated that he or she "explained to the Veteran he 
currently has no SC disabilities re:  Agent Orange."  
Impressions made at the time of the examination included 
acne.  No opinion was expressed as to the etiology of the 
Veteran's acne.  

At the hearing before the Undersigned in October 2008, in 
response to a question as to whether any doctor had informed 
the Veteran his skin problems might be related to service, he 
responded "yes, absolutely."  However, he was not able to 
remember the physician's name.  He recalled that it was in 
the 1980's when he was hospitalized by VA.  (Transcript, page 
10).  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:  

1.  The Veteran should be contacted and 
asked to provide more specific 
information with regard to his 
recollections of the physician who 
informed him that there might be a causal 
relationship between a skin disorder and 
his military service.  He has testified 
that he thinks he was informed by a VA 
physician sometime in the 1980's.  
However, he needs to be more specific in 
order to assist any search effort for 
records.  

2.  The Veteran should also be accorded a 
comprehensive dermatologic examination by 
a physician knowledgeable in skin 
disorders for the purpose of determining 
the nature and etiology of any current 
chronic skin disorder.  After examination 
of the Veteran and review of the record, 
the examiner is requested to provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any current skin disease is causally 
related to the Veteran's military 
service.  

3.  After the development has been 
completed, VA should review and 
readjudicate the claim.  If the benefit 
sought is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
unless notified by VA.  However, he is placed on notice that 
pursuant to the provisions of 38 C.F.R. § 3.655 (2008), 
failure to cooperate by not providing more specific 
information or by not attending a requested VA examination 
may result in an adverse determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	ROBERT E. O'BRIEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


